We are still of the opinion that the ordinance is not void. It is true that the first or preamble part of the said ordinance provides for "standard fire escapes, or fire escapes equally as good"; but, when taken in its entirety, we do not think that it gives the fire commissioners an arbitrary discretion in the requirement of fire escapes. We think that the ordinance requires standard fire escapes to be placed on all buildings thereby included, except those which are fireproof or which had at the time standard fire escapes or escapes equally as good. In other words, it was the purpose of the ordinance to require standard fire escapes upon all buildings not fireproof or having good and sufficient fire escapes, and that the fire commissioners were merely charged with the duty of ascertaining the excepted class and requiring standard fire escapes on those buildings not excepted by the ordinance.
Charge 9, requested by the defendant, was refused without error. It is argumentative and singles out a part of the evidence.
The application for rehearing is overruled.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur. *Page 127